An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1004
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 4 February 2014


IN THE MATTER OF:

      M.I.J., U.N.J., and X.R.J.              Wake County
                                              No. 11 JA 07-09




      Appeal by mother and father from order entered 16 July 2012

by Judge Margaret P. Eagles and order entered 13 June 2013 by

Judge Monica M. Bousman in Wake County District Court.                    Heard in

the Court of Appeals 13 January 2014.


      Office of the Wake County Attorney, by Deputy Wake County
      Attorney Roger A. Askew, for petitioner-appellee Wake
      County Human Services.

      Parker Poe Adams & Bernstein LLP, by R. Jason Herndon,
      for the guardian ad litem.

      Mary McCullers Reece for respondent-appellant mother.

      Edward Eldred, Attorney at Law, PLLC, by Edward Eldred, for
      respondent-appellant father.


      STEELMAN, Judge.


      After independent review of the record in this matter, and

consideration of the no-merit briefs filed by counsel for both
                                            -2-
mother and father (respondents), we conclude that there was no

prejudicial error and affirm the orders of the trial court.

                      I. Factual and Procedural Background

          Wake County Human Services (WCHS) filed a juvenile petition

on    4    January       2011   alleging    M.I.J.,    U.N.J.,      and     X.R.J.       (the

children)         were    neglected      juveniles.          WCHS    took    non-secure

custody of the children on the same date.                       By order entered 6

April 2011, the trial court adjudicated the juveniles neglected

and       continued      custody    of     the    children    with       WCHS.       In    a

permanency planning order filed 16 July 2012, the trial court

found      that    returning       the   children     to     respondents         would    be

contrary to the children’s best interests.                           The trial court

ceased reunification efforts and ordered that the permanent plan

for the children be adoption.                Respondents preserved their right

to appeal from this order.

          On 26 October         2012, WCHS filed a petition to terminate

respondents’ parental rights, alleging as grounds: (1) neglect,

N.C. Gen. Stat. § 7B-1111(a)(1)                   (2011); (2)        failure to make

reasonable progress to correct the conditions that led to the

removal      of    the     juveniles,      N.C.    Gen.    Stat.     §    7B-1111(a)(2)

(2011); (3) failure to pay a reasonable portion of the cost of

care for the juveniles, N.C. Gen. Stat. § 7B-1111(a)(3) (2011);
                                          -3-
and (4) that the parental rights of the respondents with respect

to another child have been terminated and the parents lack the

ability or willingness to establish a safe home. N.C. Gen. Stat.

§ 7B-1111(a)(9) (2011).              Following hearings on 14 February, 11

March, 12 April, and 24 April 2013, the trial court entered an

order on 13 June 2013 concluding that the first three grounds

existed to terminate respondents’ parental rights and that the

fourth    ground      existed     only    as   to   mother.        The    trial    court

further       determined     that    termination      of   respondents’        parental

rights pursuant to N.C. Gen. Stat. § 7B-1110 (2011) was in the

best interests of the juveniles.                Respondents gave timely notice

of appeal.

                   II. “No-Merit” Briefs of Respondents

    Counsel       for      both   respondents       have   filed   no-merit        briefs

stating that after “a conscientious and thorough review of the

record on appeal” they are unable to find any issue “of merit on

which    to    base   an    argument     for    relief.”      Pursuant        to   North

Carolina Rule of Appellate Procedure 3.1(d), they request this

Court conduct an independent examination of the case.                          N.C. R.

App. P. 3.1(d) (2011).              In accordance with Rule 3.1(d), counsel

wrote    respondents        letters      advising     respondents        of   counsel’s

inability to find error, of counsel’s request for this Court to
                                          -4-
conduct     an    independent     review     of    the    record,     and    of    each

respondent’s right to file his or her own arguments directly

with this Court while the appeal is pending.                     Counsel attached

to each letter a copy of the record, transcript, and no-merit

brief filed by counsel.            Respondents have not filed their own

written arguments.

      In   addition       to   seeking    review      pursuant   to   Rule    3.1(d),

counsel direct our attention to potential issues with regard to

the     trial     court’s      termination      order.        Counsel,       however,

acknowledge       that    these   issues     would     not   alter    the    ultimate

result, as the trial court’s findings of fact support at least

one ground for termination, and the trial court did not abuse

its discretion in determining that termination was in the best

interests of the children.               See N.C. Gen. Stat. §§ 7B-1110, -

1111.

      After carefully reviewing the transcript and record, we are

unable     to    find    any   possible    prejudicial       error    in    the   trial

court’s orders.          Accordingly, we affirm the trial court’s order

ceasing     reunification         efforts       and    the    order        terminating

respondents’ parental rights to M.I.J., U.N.J., and X.R.J.

      AFFIRMED.

      Judges BRYANT and HUNTER, ROBERT N., Jr. concur.
                         -5-
Report per Rule 30(e).